Case: 19-10846     Document: 00515903773        Page: 1   Date Filed: 06/17/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 17, 2021
                                 No. 19-10846                      Lyle W. Cayce
                                                                        Clerk

   In the Matter of: Acis Capital Management G.P., L.L.C.,
   and Acis Capital Management, L.P.

                                                                         Debtor,

   --------------------------

   Neutra Limited,

                                                                     Appellant,

                                     versus

   Joshua N. Terry,

                                                                       Appellee,



                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CV-1056
                           USDC No. 3:18-CV-1057
                           USDC No. 3:18-CV-1073
                           USDC No. 3:18-CV-1084
Case: 19-10846     Document: 00515903773           Page: 2   Date Filed: 06/17/2021




                                    No. 19-10846


   Before Smith, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Having thoroughly reviewed the parties’ briefs and arguments, we
   conclude the appeal is moot. The case is therefore DISMISSED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2